Title: From Levett Harris to Louisa Catherine Johnson Adams, 28 January 1814
From: Harris, Levett
To: Adams, Louisa Catherine Johnson



dear Madame,
Netuneedz 28 Jany 14.

I am truly Sensible to the Sourcant with which you have just honored me, and I receive it as new testimony of the friendly regard you so frequently shewn me. I trust dear amie, that nothing will ever estrange You from these feelings, to give to them permanency shall ever be after oy on my parts & with these sentiments allow with all those of my most sincere & respectful consideration.
levett harris / B.a.I had not the pleasure of seeing Mr Smith last Evening. I beg You to offer him my sincere regard & to recommend me to his friendly remembrance.
